Citation Nr: 0715419	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, and if 
so whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1983, and June 1984 to September 1992, to include service in 
the Southwest Asia Theatre of Operations from January to 
April 1991.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran's appeal was previously before the Board in May 
2005, at which time the case was decided in part and remanded 
in part.    

Although the record reflects that the originating agency has 
determined that new and material evidence has been submitted 
to reopen the appellant's claim, the Board must determine on 
its own whether new and material evidence has been submitted 
to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).


FINDINGS OF FACT

1.  In an unappealed rating decision of November 1997, the RO 
denied service connection for headaches.  

2.  The evidence received since the November 1997 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.

3.  The veteran was not found to have a headache disorder on 
examination for entrance onto active duty.

4.  Chronic tension headaches were present during active 
duty; the evidence does not clearly and unmistakably 
establish that the headache disorder existed prior to service 
and did not worsen as a result of service.




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for headaches has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Chronic tension headaches were incurred in active duty.  
38 U.S.C.A. § 1110, 1111, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for headaches.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board has determined that the evidence currently of 
record is sufficient to establish the veteran's entitlement 
to service connection for headaches.  Therefore, no further 
development of the record is required before the Board 
decides this appeal.  Although the record reflects that the 
originating agency has not provided VCAA notice with respect 
to the disability-rating and effective-date elements of the 
claim, those matters are not currently before the Board and 
the RO will have the opportunity to provide the required 
notice before deciding those matters.

Claim to Reopen

The veteran was denied entitlement to service connection for 
headaches in an unappealed rating decision of November 1997 
based on the RO's determination that a chronic headache 
disorder was not present in service and was not etiologically 
related to service. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the November 1997 decision 
includes the report of a November 2006 VA examination.  It 
reflects that the examiner diagnosed tension headaches and 
opined that they were present in service.  Since service 
connection was previously denied based primarily on the RO's 
determination that headaches were not present in service, 
this VA examination report is clearly new and material.  
Accordingly, reopening of the claim is in order. 

Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304; see also VAOPGCPREC 3-2003 (July 16, 2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran was not found to have a headache disorder on 
examination for entrance onto active duty.  Therefore, the 
presumption of soundness is applicable.  Service medical 
records do show that the veteran complained of headaches but 
do not show that he was found to have a chronic headache 
disorder.  The post-service medical evidence shows that he 
reported experiencing occasional headaches at a VA 
examination in June 1995 and that he initially sought 
treatment for headaches in 1996.  The history provided for 
clinical purposes in December 1996 was that the veteran's 
headaches began in September 1996 and increased in frequency 
in November 1996.  At that time it was believed that the 
veteran was experiencing a variant of migraine headaches.  
Migraine headaches were also diagnosed on subsequent 
occasions, but the more recent medical evidence, specifically 
the reports of VA neurological examinations in June 2002 and 
November 2006, indicates that the veteran has tension 
headaches rather than migraine headaches.

The veteran, his wife, and his mother-in-law have provided 
statements to the effect that the veteran was experiencing 
headaches in service and that they continued after service.  

The VA physician who examined the veteran and the claims 
folders in November 2006 has opined that the veteran's 
tension headaches were present in service but were not 
aggravated by service.  The record contains no other medical 
opinion specifically addressing whether the veteran's 
headache disorder was present in service.  Although the 
November 2006 examiner opined that the veteran's tension 
headaches were not aggravated by active duty, the record does 
not contain the clear and unmistakable evidence required to 
rebut the presumption of soundness.  Accordingly, the veteran 
is entitled to service connection for tension headaches.



							(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for headaches 
is granted.  

Entitlement to service connection for headaches is granted.



____________________________________________
Shane A.Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


